Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-22 in the reply filed on 20 July 2022 is acknowledged.  Claims 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 January 2021 has been considered by the examiner.
Claim Objections
Claims 7-8 are objected to because of the following informalities: “form” should be “forms” at Line 2 of each claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 1, “metalizing the filled outer contact TGV” lacks antecedent basis.  The claim recites “wherein forming the electrode on the glass substrate and metalizing the filled outer contact TGV;” however no prior mention of a metallization is recited by the claim.  For purposes of examination, the step of filling contact apertures with conducting material is understood to contemplate metallization.  Claims 2-22 are similarly rejected to the extent they depend from Claim 1 and do not resolve the noted ambiguity.
	Further with regard to Claim 1, the term “the one or more electrode vias” lacks antecedent basis.  Also with regard to Claim 3, the term “electrode apertures” lacks antecedent basis.  For purposes of examination, the recitations of Claim 3 regarding formation of electrode vias by filling one or more electrode apertures is presumed to be contemplated by Claim 1.  Note that this presumption also entails assumed recitation of electrode apertures in Claim 1 as pertaining to apertures associated with the formed electrode already recited by Claim 1.  Claims 2 and 4-22 are similarly rejected to the extent they depend from Claim 1 and do not resolve the noted ambiguity.
	With regard to Claim 21, recitation of the trademarked term “Pyrex®” renders the claim ambiguous since the composition of the material is subject to change and therefore uncertain.  For purposes of examination, the claim is presumed limited only to the remaining types of glass other than Pyrex®.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0346138 to Allen et al. (“Allen”) in view of US 2005/0029669 to Inoue et al. (“Inoue”).
	With regard to Claims 1, 3, and 19, Allen teaches a method of making electrochemical cells comprising forming a plurality of apertures in a glass substrate and joining said substrate to a corresponding glass “lid” featuring one or more sensor component (see Abstract; FIGs. 1A-1G; FIG. 4; ¶¶ [0023]-[0024], [0032]-[0033]).  According to Allen, embodiments feature an alignment of apertures formed in the glass substrate with an aperture in the lid in order to form an outer contact aperture and a sensor cavity in which electrodes are disposed (see e.g. FIGs. 1A, 1C-1E; ¶¶ [0023]-[0024], [0032]-[0033]).  The “example techniques” and “implementations” expressly disclosed by Allen can be employed to produce a variety of electrochemical devices and sensors with improved properties over the prior art (see ¶¶ [0003], [0020]-[0021]).  The apertures are filled with conducting material and metallized thereby forming through-glass and electrode vias (see ¶¶ [0032]-[0033], [0048]).  Allen teaches electroplating as a metallization technique (see FIG. 4; ¶¶ [0048]-[0049]); however the reference does not expressly teach bottom-up plating as claimed.  Inoue is directed to methods of manufacturing interconnects for electronic devices, and teaches bottom-up plating is a technique for embedding conductive interconnect material in vias with the advantage of preventing void formations therein (see Abstract; ¶¶ [0033], [0040]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed bottom-up plating in the method of Allen, as taught by Inoue, in order to plate vias without void formation.
	With regard to Claim 2, Allen teaches implementations wherein through-glass vias are electrically connected to various in-device electrodes and external integrated circuitry by a connector assembly structure corresponding to a contact layer (see FIGs. 1A-1C; ¶¶ [0032]-[0035]).
	With regard to Claim 4, Allen teaches masking techniques to guide electrode formation using a variety of deposition processes including metallization (see ¶¶ [0029], [0048]-[0049]).
	With regard to Claims 5 and 7-10, Allen teaches formation of differing electrodes in order to facilitate sensing of various phenomena (see ¶¶ [0023], [0026], [0028], [0035]).  To the extent that the reference does not expressly teach usage of differing metals for contact and electrode vias and/or continuous vs discontinuous electrode layers attached thereto, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to do so in pursuit of developing an electrochemical sensor with desired detection applications.  It would similarly have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed any combination of micro- and macroelectrodes in pursuit of obtaining a sensor with desired detection properties.
	With regard to Claim 6, Allen teaches depositing electrode material in electrode vias. (see ¶ [0024]).
	With regard to Claim 11, Allen teaches electrodes made of such materials as gold and platinum without particular limitation (see ¶ [0026]).
	With regard to Claim 12, Allen teaches usage of such materials as copper as a conductive material for vias (see ¶ [0024]).
	With regard to Claim 13, Allen teaches bonding a glass substrate and corresponding lid with an intervening electrode (see ¶ [0034]).
 	With regard to Claims 14-15, Allen teaches forming glass apertures using a laser as claimed (see ¶ [0032]).
	With regard to Claim 16, it would have been obvious to one of ordinary skill in the art to employ bottom-up plating for assembly structure formation in the method of Allen, as taught by Inoue, in order to prevent voids therein.
	With regard to Claim 17, the exemplary techniques and implementations disclosed by Allen include formation of electrodes on external surfaces of the glass substrate and/or lid with corresponding vias for electrical connectivity to assembly structures and outer contact vias as claimed (see FIGs. 1A-1C; ¶¶ [0032]-[0035]).
	With regard to Claim 18, Allen discloses implementation of multiple electrode types (see ¶¶ [0023], [0026], [0032], [0035]).
	With regard to Claim 19, Allen teaches filling the sensor cavity with electrolyte (see [0025], [0051]).
	With regard to Claim 21, Allen teaches aluminosilicate glass substrates (see ¶ [0024]).
	With regard to Claim 22, Allen teaches production of electrochemical sensors capable of measuring electrical current, which is tantamount to measurement of resistance (see ¶¶ [0020], [0039]).  Allen otherwise is replete with disclosure as to the flexibility of the techniques disclosed therein, as discussed, such that one of ordinary skill in the art at the time the invention was filed would have been enabled and motivated to develop electrochemical sensors of any type, including those subject of Claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715